Citation Nr: 9925128	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  98-02 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to an evaluation in excess of zero percent 
for eczema.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel

INTRODUCTION

The veteran had active service in the Navy from December 1951 
to July 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1997 rating decision of 
the Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
asbestosis and granted service connection for eczema and 
assigned a zero percent evaluation effective from May 1997.  

The issue of entitlement to an evaluation in excess of zero 
percent for eczema is addressed in the remand portion of this 
decision.  


FINDING OF FACT

No competent evidence has been submitted that links any 
current asbestosis, initially demonstrated by competent 
medical evidence approximately 35 years after separation, to 
service or any incident therein.


CONCLUSION OF LAW

The veteran's claim for service connection for asbestosis is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records include no evidence of a lung or 
respiratory disorder, asbestosis, or asbestos exposure.  The 
July 1954 discharge examination report shows that evaluation 
of the lungs and chest were normal, that chest X-ray was 
negative, and that no physical defects were noted.  The 
service personnel records show that the veteran served in the 
United States Navy on the USS Severn, USS Staten Island and 
the USS Mazama.  The records also show that when the veteran 
was transferred from the USS Staten Island to the USS Mazama 
on June 10, 1953, the commanding officer from the USS Staten 
Island reported that the veteran had had seven months and 25 
days of duty at that command, all of which was sea duty.  

An August 1989 chest X-ray report (roentgenographic 
interpretation based on the ILO 1980 classification of the 
pneumoconiosis) signed by K. Hippenstul, M.D., shows that the 
film was not completely negative, that there were no 
parenchymal abnormalities consistent with pneumoconiosis, 
that there were pleural abnormalities consistent with 
pneumoconiosis, and that there were no other abnormalities.  

December 1992 records from Dr. Gaziano of Chest Medical 
Services, Inc., include pulmonary function test results and a 
chest X-ray report which shows that there were parenchymal 
and pleural abnormalities consistent with pneumoconiosis and 
no other abnormalities.  Dr. Gaziano reported that, in his 
opinion, the veteran had asbestosis with a mild degree of 
pulmonary functional impairment.  Dr. Gaziano recommended 
that the veteran obtain yearly chest X-rays and that he 
undergo pulmonary function testing every two years.

May 1995 to February 1996 treatment records from Dr. Gaziano 
include a June 1995 chest X-ray report shows that the veteran 
had parenchymal and pleural abnormalities consistent with 
pneumoconiosis and no other abnormalities.  These records 
also include pulmonary function test results; however, there 
is no interpretation of these results.  These records include 
no diagnoses.  

The October 1997 VA respiratory examination report shows that 
the veteran reported that he served in the navy in the Korean 
War, served in Korean waters, and served on an ammunition 
ship.  He stated that he had worked on the deck force doing a 
little of everything, including painting, repairing, and 
sometimes working in the engine room.  It was noted that the 
veteran thought that he "may have been exposed to some pipes 
in the engine room" onboard the ship.  It was also noted 
that he had had little, if any, problems or difficulties in 
service and that he had not really been ill with any specific 
problems or respiratory problems during service.  The veteran 
reported that he worked on a road crew after service until 
approximately 1966 when he was employed by Hercules at the 
Radford Arsenal for about 28 years as a heavy equipment 
operator and retired in 1995.  He reported that there was 
exposure to asbestos at the Radford Arsenal, that he had had 
chest X-rays in 1989 or 1990 which were interpreted as 
abnormal, that he was sent to a specialist, and that he was 
diagnosed with asbestosis.  The veteran stated that he 
received compensation from the companies that made asbestos 
and that there were at least 100 other people who worked at 
the Radford Arsenal who had similar problems.  He reported 
that he had had progressive mild to moderate dyspnea over the 
past 10 to 13 years or more, that he could walk 300 to 400 
yards before stopping to catch his breath, and that he had 
minimal problems climbing one flight of stairs, but if he 
climbed from three to four flights of steps he became very 
short of breath and had to stop.  He stated that, while he 
was working, he had had no limitation of his ability to 
perform his job and that he can do most everything around the 
house without problems.  He reported that he suffered from a 
mild cough productive of clear sputum, no more than one to 
two teaspoons per day.  He denied hemoptysis; reported that 
he had had no pneumonia, chills, fever, or sweats; and stated 
that he had occasional bouts of mild wheezing but had never 
been treated for asthma.  He denied a history of heart 
disease.  

The examiner noted that there was a 20-pack per year history 
of smoking, but that the veteran reported that he quit 
smoking in 1978.  The examiner reported that the veteran did 
not appear to be short of breath at rest.  The lungs were 
clear to percussion and auscultation, no rales were heard, 
and there were no inspiratory or expiratory wheezes or 
rhonchi.  There was no cyanosis of the lips or nail beds.  
There were no nose, ear, or throat abnormalities.  
Examination of the heart was entirely normal although there 
was an occasional premature beat, there was no evidence of 
murmurs, and the second pulmonic sound was not increased.  
Abdominal examination revealed no hepatomegaly or ascites and 
there was no evidence of peripheral edema.  It was noted that 
chest X-rays were normal and that electrocardiogram showed 
left axis deviation.  The diagnosis was history of asbestosis 
with mild pulmonary insufficiency.  

October 1997 pulmonary function tests revealed that pre-
bronchodilator showed lack of adequate effort, probably 
normal spirometry, diffusion capacity was 51 percent and may 
have been due to effort since DL/VA is normal.  Pulmonary 
function tests performed one and a half hours later showed 
good effort, suboptimal pre-bronchodilator results with poor 
flow-volume loop, and post bronchodilator results which 
suggested normal spirometry.  Chest X-rays were normal.  

A June 1998 VA outpatient treatment record shows that the 
veteran's chest was clear to auscultation and percussion, 
that the abdomen was benign, that the heart was regular, and 
that there was no edema.  There was no relevant diagnosis.  

At the July 1998 hearing before a RO hearing officer, it was 
asserted that the veteran's initial exposure to asbestos was 
in service and that, therefore, he should receive VA 
compensation for asbestosis.  He reported that he was on the 
deck force in service and that he performed various 
maintenance jobs.  He stated that he served on the USS Severn 
which only transported him to the USS Staten Island.  The 
Staten Island was in dry dock for part of his tour; he helped 
tear out pipes in the engine room and remove the wrapping 
from the pipes and he removed insulation on the walls.  He 
reported that while on the USS Mazama they took the 
insulation off the walls which had asbestos in it and painted 
the walls while out at sea.  Hearing Transcript (Tr.) at 2-7.  

The veteran stated that after service he did road jobs 
operating heavy equipment and that he then went to work for 
Hercules in 1966 where he worked for 28 years and three 
months as a heavy equipment operator.  At Hercules he built 
roads and pushed out big pits for dumps for waste material 
and garbage.  He testified that, after 1973 or 1974, they 
would no longer let them bury asbestos or anything in these 
pits and they started putting it in plastic bags and in a 
separate pit.  He stated that he loaded these materials with 
a front-end loader but never handled them and this was always 
outside.  The veteran reported that he had received 
compensation from a company that manufactured the asbestos 
because he had asbestosis, but that they had never confirmed 
that he his exposure to asbestos was at Hercules.  He stated 
that they tore down a building every four to six years but 
that he mostly built roads, dug out water breaks/broken 
pipes, and loaded coal at a big coal yard.  Tr. at 7-12.  The 
veteran reported that he had had no respiratory problems in 
service, that he received annual examinations at Hercules, 
and that he found out that he had asbestosis somewhere around 
1984 to 1988 when his union offered free X-rays in 
conjunction with a class action suit against the makers of 
asbestos.  Tr. at 10-13.  He asserted that physicians had 
informed him that asbestosis could take 30 to 40 years to 
become symptomatic.  The representative emphasized that the 
veteran's work at Hercules was outside while his work in 
service was confined to small spaces; thus, it was as likely 
as not that the veteran's asbestosis was related to service.  
Tr. at 15.  

At the May 1999 hearing before a member of the Board at the 
RO (Travel Board Hearing), the veteran testified that on two 
occasions during service he worked tearing pipes and 
insulation down in the engine and boiler rooms and other 
areas, that these had asbestos on them, and that he removed 
asbestos from the pipes.  He stated that he did this in dry 
dock in Boston, Massachusetts, for five and six month periods 
and that he lived on the ship while in dry dock.  He reported 
that, while they were at sea, he did maintenance work 
including painting and scraping paint and that this also 
involved asbestos exposure.  He stated that his position was 
on the deck force, a maintenance slot, and that he was a 
seaman apprentice.  Travel Board Hearing Transcript (TB) at 
2-3, 26.  He reported that his post-service work included 
heavy equipment work and only open air work and that the most 
enclosed work exposure was in service.  He testified that he 
was currently being treated for asbestosis by Dr. Gaziano.  
TB at 4.  The representative contended that there was no 
record of any post-service asbestos exposure and that the 
Board should request a medical opinion to determine whether 
it is at least likely as not that the exposure to asbestos 
while on active duty is linked to the current asbestosis.  TB 
at 5.  

The veteran testified in regard to his work at Hercules 
Company; his testimony was essentially consistent with that 
previously given.  He testified that he had been part of a 
class action suit regarding asbestos exposure and had 
received money from companies that made asbestos.  He 
reported that the union had had Hercules employees X-rayed 
and that these X-rays showed that he had asbestosis.  TB at 
13-16.  He stated although he had had annual physicals and X-
rays at the plant for years, they did not reveal asbestosis 
because there was no B-class reader and that the initial X-
rays that showed asbestosis were sent to a B-reader.  TB at 
27-28.  He reported that he had thrown all things associated 
with this lawsuit away.  TB at 16.  The veteran asserted that 
Dr. Gaziano informed him that asbestosis did not show up for 
25 years after exposure to asbestos.  TB at 24-25.  The 
representative stated that they had nothing more to add or 
recommend other than their request that the VA obtain a 
medical opinion as to whether the asbestosis is related to 
service.  TB at 8.  

At the May 1999 Travel Board Hearing, the veteran submitted 
January 1999 treatment records from Dr. Gaziano and, in a May 
1999 statement in support of claim, he waived initial RO 
consideration of these records.  These records include 
pulmonary function tests which show normal spirometry, lung 
volume, and diffusion.  

Pertinent Law and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992). 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  If no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Analysis

The veteran has reported that he was exposed to asbestos in 
the Navy while working as part of deck force on his ship, and 
helped remove insulation, pipes, and walls with asbestos in 
them.  He essentially contends that his current asbestosis is 
related to this service asbestos exposure.  Although he has 
also reported post-service asbestos exposure, he has argued 
that this was outside and he was in an enclosed cab of the 
heavy equipment he operated.  Therefore, he and his 
representative assert that it is at least as likely as not 
that his current asbestosis is etiologically related to his 
inservice asbestos exposure.  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Assuming, without 
deciding, that the veteran is competent to provide evidence 
of in-service asbestos exposure, this would only fulfill one 
prong of the three pronged well-grounded claim test.  The 
record also includes a December 1992 private physician's 
diagnosis of asbestosis and an October 1997 VA examiner's 
diagnosis of history of asbestosis with mild pulmonary 
insufficiency.  Thus, there is medical evidence of 
asbestosis.   

However, the claims file includes no competent medical 
evidence or opinion of a nexus relating any current 
asbestosis to any in-service asbestos exposure.  See Caluza; 
Nolen v. West, 12 Vet. App. 347 (1999).  The only evidence of 
record which relates the veteran's asbestosis to service 
consists of the veteran's and the representative's 
assertions.  However, as laypersons without medical 
expertise, they are not competent to provide medical opinions 
regarding causation.  See Espiritu.  

The Board notes that, although he has not specifically 
asserted that he had combat service, the veteran did report 
to one examiner that he was in Korean waters during the 
Korean War.  However, even if he did have combat service, 38 
U.S.C.A. § 1154(b) addresses the question of whether a 
particular disease or injury was incurred or aggravated in 
service, not the question of whether there a nexus between a 
current disability and service which requires competent 
medical evidence.  Caluza at 507; see Collette v. Brown, 82 
F.3d 389 (1996).

While there is no current specific statutory guidance with 
regard to claims for service connection for asbestos-related 
diseases, nor has the Secretary promulgated any regulations, 
the VA has issued procedures on asbestos-related diseases 
which provide some guidelines for considering compensation 
claims based on exposure to asbestos in VA ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part VI, 7.21 [formerly DVB Circular 
21-88-8, Asbestos- Related Disease (May 11, 1988); M21-1, 
Part VI, par 7.68].  VA has acknowledged that a relationship 
exists between asbestos exposure and the development of 
certain diseases, including pulmonary fibrosis and lung 
cancer, which may occur 10 to 45 years after exposure.  When 
considering VA compensation claims, rating boards have the 
responsibility of ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between any inservice asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information noted above.  See McGinty v. Brown, 4 Vet. App. 
428 (1993); Ennis v. Brown, 4 Vet. App. 523 (1993); Ashford 
v. Brown, 10 Vet. App. 120 (1997).  

However, the Board notes that McGinty and Ennis were both 
decided prior to Caluza.  Additionally, the United States 
Court of Appeals for Veterans Claims (Court) has recently 
held that, when there is a current diagnosis of asbestosis 
and a veteran's assertions of in-service exposure to asbestos 
are assumed to be competent evidence of in-service asbestos 
exposure, if there is no competent medical nexus evidence 
relating the current asbestosis to in-service exposure, the 
claim for service connection for asbestosis must fail as not 
well grounded.  Nolen v. West, 12 Vet. App. 347 (1999).  In 
Nolen, the Court also noted that, although the Board 
undertook an extensive review of the DVB Circular and its 
criteria in light of the evidence and weighed the credibility 
of the evidence accordingly, "[e]ven if the Board's reasons 
or bases had been inadequate, any such deficiency would be 
harmless error because there was no 'competent evidence 
showing that this disease resulted from an alleged exposure 
to asbestos during service...'"  Therefore, the Board finds 
that, as there is no competent evidence relating any current 
diagnosis of asbestosis to the veteran's alleged inservice 
asbestos exposure, additional development pursuant to the DVB 
Circular and M21-1 is not required.  

Therefore, as the record includes no competent evidence 
relating the veteran's current asbestosis to service or to 
any alleged asbestos exposure therein, his claim for service 
connection for asbestosis must be denied as not well 
grounded. 

Where, as here, the Board has addressed the issue of well 
groundedness without the RO having first explicitly doing so, 
it must consider whether the veteran has been given adequate 
opportunity to submit evidence or argument on it, and if not, 
the Board must consider whether the veteran has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The Board concludes that there has been no prejudice 
to the veteran, as the RO accorded his claims more 
consideration than was warranted.  Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  

Although the representative has requested that the VA obtain 
a medical opinion regarding whether the veteran's asbestosis 
is related to inservice asbestos exposure, VA does not have a 
statutory duty to assist a veteran in developing facts 
pertinent to a claim which is not well grounded.  38 U.S.C.A. 
§ 5107(a); see also Boeck v. Brown, 6 Vet. App. 14, 17 
(1993); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The veteran has 
not identified any available medical evidence which would 
well ground his claim that has not been requested by the RO, 
submitted, or obtained.  In the statement of the case and 
supplemental statements of the case and in this decision, he 
has been informed of the kind of evidence that is necessary 
to make his claims well grounded, namely competent evidence 
which shows that current asbestosis is related to service.  
38 U.S.C.A. § 5103(a) (West 1991); see Robinette v. Brown, 8 
Vet. App. 69 (1995); see also Isenhart v. Derwinski, 3 Vet. 
App. 177, 179-80 (1992) (VA has a duty to advise claimant of 
evidence required to complete application).


ORDER

Entitlement to service connection for asbestosis is denied.  


REMAND

The veteran contends that his service-connected eczema is 
more disabling than the current zero percent evaluation 
reflects.  In his substantive appeal, he asserted that under 
the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7806, his 
eczema may be 50 percent disabling for 26 weeks of the year, 
20 percent disabling for six weeks of the year, 10 percent 
disabling for 18 weeks, and zero percent for two weeks.  He 
also stated that the extent of his skin condition varied from 
week to week or month to month.  He avers that his eczema 
itches badly, breaks out in bumps which he scratches, and 
then starts bleeding.  He also reported flaking and scaling.  

VA outpatient treatment records of February, March, and June 
1998 show that the veteran was treated for eczema.  At the 
October 1998 VA examination of the skin, the examiner 
reported that the veteran had a patch of eczema on the right 
posterior calf, without ulceration or current discharge, but 
with some crusting.  He also had a small circular patch of 
redness with some excoriation on the medial aspect of the 
right ankle.  The veteran reported that the rash itched a lot 
and oozed clear fluid.  The examiner noted that the eczema 
was intermittent but never completely resolved, and that the 
veteran had pruritus and was being treated with 
hydrocortisone cream, which controlled his rash.  The 
diagnosis was small patch of eczema on the right posterior 
leg and the right medial calf.  

The Court has indicated that when the pertinent disorder is 
subject to fluctuations, the VA's duty to assist includes an 
adequate examination conducted during an active stage of the 
disorder.  Ardison v. Brown, 6 Vet. App 405 (1994).  
Additionally, with regard to medical examinations for 
disorders with fluctuating periods of outbreak and remission, 
an adequate medical examination requires discussion of the 
relative stage of symptomatology observed.  Id.  Therefore, 
the Board finds that an additional VA dermatology examination 
is warranted.  

At the May 1999 Travel Board Hearing, the veteran testified 
that he was last treated for eczema at the Salem, Virginia, 
VA Medical Center (MC) dermatology clinic on March 30 or 31, 
1999.  The representative asserted that these most recent 
treatment records should be obtained.  

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claim for an 
evaluation in excess of zero percent for 
eczema.  After obtaining any necessary 
authorization, the RO should attempt to 
obtain all identified evidence that has 
not already been obtained, particularly 
all relevant Salem, Virginia, VAMC 
treatment records dated from June 1998 to 
present including those from the 
dermatology clinic.

2.  The RO should then afford the 
veteran a VA dermatology examination to 
determine the current nature and 
severity of the service-connected 
eczema.  If possible, the examination 
should be conducted during the active 
stage of the veteran's eczema.  The 
claims folder and a separate copy of 
this remand should be made available to 
the examiner, the receipt of which 
should be acknowledged in the 
examination report.  The examiner 
should obtain and report the veteran's 
complaints with regard to his skin and 
describe in detail all manifestations 
of eczema over the whole of the 
veteran's body.  The examiner should 
specifically report whether there is 
exfoliation, exudation, or itching, 
and, if so, the extent thereof and the 
area(s) affected.  The examiner should 
also report whether the veteran has 
lesions, marked disfigurement, 
ulceration, crusting, and systemic or 
nervous manifestations, which are 
associated with service-connected 
eczema and whether any findings are 
exceptionally repugnant.  The extent 
and severity of any such findings 
should be reported in detail, to 
include the size of the areas affected.  
A complete rationale must be given for 
any opinion expressed and the 
foundation for all conclusions should 
be clearly set forth.  A written report 
of the examination should be associated 
with the veteran's claims folder.

3.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Any necessary 
additional development should be 
conducted. 

4.  The veteran's claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions, including Ardison; Fenderson 
v. West, 12 Vet. App. 119 (1999).  If the 
claim remains in a denied status, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case which includes any additional 
pertinent law and regulations and a full 
discussion of action taken on the 
veteran's claim.  The applicable response 
time should be allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

